Case 2:20-cv-00974-GRB-AKT Document 82 Filed 05/18/21 Page 1 of 2 PageID #: 700



                                                            MOSER LAW FIRM, PC
 Paul A. Pagano
 Tel: 917.589.1479
 paul.pagano@moserlawfirm.com

                                                                    April 20, 2021

 VIA ECF                                                                             FILED
 The Honorable A. Kathleen Tomlinson                                                 CLERK
 United States Magistrate Judge                                           4:05 pm, May 18, 2021
 United States District Court
 100 Federal Plaza                                                           U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF NEW YORK
 Central Islip, NY 117222
                                                                             LONG ISLAND OFFICE
        Re:     Caccavale v. Hewlett-Packard Company a/k/a HP Inc., et al.
                2:20-cv-00974-GRB-AKT (E.D.N.Y.)

 Dear Judge Tomlinson:

        This firm represents Plaintiffs Tony Caccavale, Anthony Mangelli, Douglas Sorbie and
 James Billups (collectively “Plaintiffs”) in the above referenced matter. This letter is submitted
 on behalf of all parties to request adjournments of the deadlines to respond to discovery
 demands, to meet and confer on any objections to the discovery demands, to seek Court
 intervention on any issues that cannot be resolved during a meet and confer, and to contact
 chambers to set up a phone conference regarding amending the pleadings in light of discovery.

        On March 5, 2021, the parties had a status conference with Your Honor during which
 Your Honor set the following deadlines, among others: (1) March 19, 2021 to serve further
 discovery demands; (2) April 26, 2021 to respond to said demands; (3) May 7, 2021 to meet and
 confer with respect to any objections to said demands; (4) May 17, 2021 to seek Court
 intervention on any items not resolved by the meet and confer; and (5) May 26, 2021 to call
 chambers to set up a phone conference to seek to amend the pleadings in light of discovery, if
 needed.

         On March 19, 2021, the parties served document demands, interrogatories and notices to
 admit. Plaintiffs received 24 separate sets of discovery demands from Defendants. Given same,
 and other scheduling issues, Plaintiffs have not yet been able to complete all of their discovery
 responses. On April 19, 2021, the undersigned reached out to counsel for all Defendants to
 request consent with respect to a request to the Court for an extension of time to respond to the
 demands served on March 19, 2021. During the ensuing phone conference counsel for all parties
 agreed that an additional three weeks to serve responses would be beneficial. Further, counsel
 for the parties discussed their anticipated productions and agreed that, inter alia, given the
 anticipated volume of documents to be produced in response to class wide discovery demands
 the parties would need more than the allotted 11 calendar days to review same before they could
 have a proper meet and confer on any objections in the hopes of minimizing Court intervention.




                              5 E. Main St., Huntington, NY 11743
                              www.moseremploymentlaw.com
Case 2:20-cv-00974-GRB-AKT Document 82
                                    80 Filed 05/18/21
                                             04/20/21 Page 2 of 2 PageID #: 701
                                                                            687




        In light of the foregoing, the parties respectfully request that the below deadlines be
 extended as follows:

 (1) Deadline to respond to demands served on March 19, 2021 from April 26, 2021 to May 17,
 2021;

 (2) Deadline to meet and confer on objections to demands from May 7, 2021 to June 2, 2021;

 (3) Deadline to seek court intervention on objections not resolved by meet and confer from May
 17, 2021 to June 18, 2021; and

 (4) Deadline to call chambers to set up a phone conference to seek to amend pleadings in light of
 discovery from May 26, 2021 to July 2, 2021.

        The parties wish to note that the foregoing requests are the first of their kind and that
 same are on consent of all parties.

        Thank you for your attention.

                                                       Respectfully submitted,



                                                       Paul A. Pagano


 cc: All Counsel of Record (VIA ECF)
                                                     Application GRANTED nunc pro tunc.
                                                     Amended Schedule Approved

                                                     SO ORDERED:

                                                     ____________________________________
                                                                                    5/18/2021
                                                     A Kathleen Tomlinson
                                                     United States Magistrate Judge




                             5 E. Main St., Huntington, NY 11743                                  2
                               www.moseremploymentlaw.com
